United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3148
                                     ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota
Edward Allan Willoughby, also known *
as #Eddie-Boy,& also known as #Bobo,& *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: March 22, 2000

                                Filed: April 13, 2000
                                    ___________

Before McMILLIAN, BRIGHT, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Edward Allan Willoughby appeals from the final judgment entered in the District
Court1 for the District of Minnesota upon his guilty plea to conspiring to distribute and
possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C.
§ 846. The district court sentenced appellant to 210 months imprisonment and five
years supervised release. Counsel has filed a brief and moved to withdraw pursuant


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
to Anders v. California, 386 U.S. 738 (1967). For reversal, counsel argues that the
district court erred in denying Willoughby a mitigating-role reduction and in calculating
Willoughby’s criminal history as Category III and that Willoughby received ineffective
assistance of counsel. In his pro se supplemental filing, Willoughby contends that the
sentencing issues raised by counsel are meritorious and that the ineffective-assistance
claim should be deferred to 28 U.S.C. § 2255 proceedings. For the reasons discussed
below, we affirm the judgment of the district court.

       We conclude that the sentencing issues were waived below. Although counsel
included them in his objections to the presentence report, he did not pursue them or
request rulings on them at the sentencing hearing, he declined the opportunity for an
evidentiary hearing, and he allowed sentencing to be completed without drawing the
district court’s attention to the objected-to matters. See United States v. Hester, 140
F.3d 753, 761-62 (8th Cir. 1998) (defendant waived objections, precluding appellate
review, where he objected to various aspects of PSR, but declined district court’s
invitation to be heard on objections at sentencing, did not request rulings on objections,
and allowed sentencing to be completed without drawing court’s attention to objected-
to matters). Willoughby’s ineffective-assistance claim should be deferred to § 2255
proceedings. See United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-
-3-